Citation Nr: 0715017	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  03-13 518	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


ISSUES

1.  Entitlement to an effective date earlier than July 11, 
2001, for the grant of service connection for mild 
degenerative changes, and well healed scars, residuals of 
fracture of distal right fibula, status post open reduction 
internal fixation with retained hardware. 

2.  Entitlement to an effective date earlier than July 11, 
2001, for the grant of service connection for mild arthrosis 
with some subluxation shown on x-ray, residuals of fracture 
of left thumb carpo-metacarpal. 

3.  Entitlement to an effective date earlier than July 11, 
2001, for the grant of service connection for scars, right 
leg, left thumb, and head.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel

INTRODUCTION

The veteran had active military service from November 1989 to 
April 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama which granted service connection and 
assigned disability evaluations for the claims on appeal. 


FINDINGS OF FACT

1.  The veteran first filed claims for service connection for 
residuals of a broken right leg and broken left thumb in 
January 1995, while he was still in active service.  

2.  The veteran first filed a claim for service connection 
for scar on the right leg, scar on the left hand, and scar on 
the head in July 2001; more than one year after his 
separation from active service.  

3.  In a rating decision dated in November 2001, service 
connection for each of these claims was granted with an 
effective date of July 2001.


CONCLUSIONS OF LAW

1.  The requirements for an effective date of April 8, 1995, 
for mild degenerative changes, and well healed scars, 
residuals of fracture of distal right fibula, status post 
open reduction internal fixation with retained hardware have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.159, 3.400 (2006).

2.  The requirements for an effective date of April 8, 1995, 
for mild arthrosis with some subluxation shown on x-ray, 
residuals of fracture of left thumb carpo-metacarpal have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.159, 3.400 (2006).

3.  The requirements for an effective date earlier than July 
11, 2001, for scars, right leg; left hand, and head have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.159, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In January 1995, the veteran filed a claim for veteran's 
benefits; however, since he was at that time an active member 
of the Armed Forces his claim was processed as an application 
for Vocational Rehabilitation assistance, which was denied.

In July 2001, the veteran filed his first post-service claim.  
In a rating decision dated in November 2001, he was granted 
service connection for, in short, residuals of a broken right 
leg, residuals of a broken left hand, and scars on the right 
leg, left hand, and head, effective July 11, 2001 (the date 
of his July claim).  The veteran contends that the effective 
date for the grant of service connection should be the date 
of his January 1995 claim.

The effective date of an evaluation and award of compensation 
based on an original claim will be the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service; otherwise, the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under VA laws.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  
Even so, any communication or action from a claimant 
indicating an intent to apply for one or more benefits under 
the laws administered by VA may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155.

As stated before, the veteran's January 1995 claim was 
processed as a claim for Vocational Rehabilitation benefits; 
however, review of that application shows that it clearly 
included claims for service connection for residuals of a 
broken right leg and residuals of a broken left thumb.  
38 C.F.R. § 3.151.  Unfortunately, those claims were not 
adjudicated until November 2001.  Even so, the provisions of 
38 C.F.R. § 3.400, which provide for an effective date on the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service, are nonetheless applicable.  

Although the veteran's claims for service connection for 
residuals of a broken right leg and broken left hand were 
filed in January 1995, DD-214 shows that he was not 
discharged from service until April 7, 1995.  Consequently, 
the earliest effective date for an award of compensation is 
the day following separation from active service.  
Accordingly, the Board finds that an effective date of April 
8, 1995, is appropriate with regard to the veteran's claim 
for residuals of a broken right leg and residuals of a broken 
left thumb.  

With regard to the veteran's claims for service connection 
for scars; however, the Board notes that these claims were 
first filed in July 2001, more than one year after the 
veteran's separation from service.  Consequently, the 
earliest effective date for an award of compensation is the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400.  Since service-
connected has been established it is clear that entitlement 
arose during service.  However, as just stated, the veteran's 
claim for scars was not received until July 11, 2001.  
Accordingly, the veteran's request for an effective date 
earlier than July 11, 2001, for service connection for scars 
must be denied. 

It is significant that while this disability may have existed 
for several years, a claim must be filed in order for any 
type of benefit to be paid.  Jones v. West, 136 F.3d 1296, 
1299 (Fed. Cir. 1998).  With regard to whether an informal or 
formal claim, or written intent to file a claim for service 
connection for scars was filed prior to July 11, 2001, the 
Board finds no evidence of there being such a claim.  There 
is thus no legal entitlement to an effective date earlier 
than July 11, 2001, for service connection for scars.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (Where the law, 
and not the evidence, is dispositive of a claim, such claim 
should be denied because of the absence of legal merit or the 
lack of entitlement under the law).  

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable.  38 C.F.R. § 3.102.  

In correspondence dated in October 2001, October 2003 and 
March 2006, VA satisfied its duty to notify the veteran under 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board points out that the claim on appeal is a downstream 
issue from the veteran's claim for entitlement to service 
connection.  Notice as to that claim was provided in the 
October 2001 letter.  As service connection has been granted 
and a disability rating and effective date have been 
assigned, the veteran's claims for service connection have 
been substantiated.  Therefore, the purpose of 38 U.S.C.A. 
§ 5103(a) has been satisfied and no additional notice as to 
the downstream issues is required.  Dingess, 19 Vet. App. at 
491.  The Board thus finds that any defect in notice would be 
rendered harmless in the present case.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  


ORDER

An effective date of April 8, 1995, for the grant of service 
connection for mild degenerative changes, and well healed 
scars, residuals of fracture of distal right fibula, status 
post open reduction internal fixation with retained hardware 
is granted.

An effective date of April 8, 1995, for the grant of service 
connection for mild arthrosis with some subluxation shown on 
x-ray, residuals of fracture of left thumb carpo-metacarpal 
is granted.

An effective date earlier than July 11, 2001, for the grant 
of service connection for scars, right leg, left hand, and 
head is denied.




____________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


